Citation Nr: 0500380	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  02-01 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and/or emphysema, claimed as due to 
asbestos exposure during service.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel




INTRODUCTION

The veteran had active military service from September 1962 
to September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the above claim.  A Notice 
of Disagreement (NOD) was received in November 2001.  A 
Statement of the Case (SOC) was issued in January 2002, and a 
substantive appeal was received the following month.  In 
August 2003, the case was remanded for additional evidentiary 
development, and it returned to the Board in November 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Based on evidence received since the last remand, it is 
necessary to again remand the case to fulfill the duty to 
assist the veteran by providing him a VA examination.  Under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).

The current medical evidence shows diagnoses of chronic 
obstructive pulmonary disease (COPD) and emphysema.  There is 
also credible evidence that the veteran was exposed to 
asbestos during his service in the Navy.  His military 
occupation was a boiler tender - an occupation recognized as 
presenting a risk for asbestos exposure.  There are 
indications the veteran's current respiratory disorders may 
be the result of that exposure, in that there are VA 
treatment records dated in 2002 and 2003 containing opinions 
that the veteran's emphysema is due to cigarette smoking and 
possible asbestos exposure.  There is not, however, 
sufficient medical evidence to decide the claim, since the 
medical opinions in the VA treatment records do not indicate 
which is the more likely cause of the veteran's respiratory 
disorders (cigarette smoking versus asbestos exposure).  No 
diagnosis of asbestosis has ever been rendered, and no 
medical professional has reviewed the chest x-rays and 
determined whether they show changes indicative of asbestos 
exposure (pleural plaques, fibrosis, infiltrative process, 
pleural effusion, etc.).  For these reasons, examination of 
the veteran is needed.

Since it is necessary to remand the case for an examination, 
the RO should obtain the veteran's most recent VA treatment 
records, to ensure the evidence is complete.

Accordingly, this case is REMANDED for the following:

1.  Advise the veteran that he should 
submit to VA copies of any evidence 
relevant to this claim that he has in his 
possession.  See 38 C.F.R. § 3.159(b).

2.  Obtain the veteran's medical records 
from the VA Medical Centers in Muskogee 
and St. Louis for treatment and/or 
hospitalization for respiratory disorders 
from January 2004 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

3.  After obtaining the above VA records, 
to the extent available, schedule the 
veteran for a VA examination.  The claims 
file should be provided to the examiner 
for review in conjunction with the 
examination.

After reviewing the file, the examiner 
should render an opinion as to whether 
the veteran's current respiratory 
disorders (COPD and/or emphysema) are at 
least as likely as not (i.e., at least a 
50 percent probability) related to 
asbestos exposure during service.  In 
providing this opinion, the examiner 
should note the veteran's service as a 
boiler tender, review the veteran's prior 
chest x-rays and note whether they show 
changes indicative of asbestos exposure.  
He or she also should discuss the role 
the veteran's cigarette smoking (3-4 
packs per day since the 1960s according 
to the medical records) has played in the 
development of his respiratory disorders.

4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim.  If such 
action does not resolve the claim, a 
supplemental statement of the case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The appellant's cooperation in VA's efforts to 
develop his claim, including reporting for any scheduled VA 
examination, is both critical and appreciated.  The appellant 
is also advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




